             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RODNEY DERON JACKSON,         )
                              )
                 Petitioner,  )
                              )
vs.                           )                          Case No. CIV-18-616-R
                              )
JASON BRYANT and              )
ATTORNEY GENERAL OF THE STATE )
OF OKLAHOMA,                  )
                              )
                 Defendant.   )


                                         ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Bernard M. Jones entered July 23, 2019. [Doc 9]. Therein Judge Jones recommended

that the Petition be dismissed as untimely. No objection to the Report and Recommendation

has been filed nor has an extension of time in which to object been sought or granted.

Therefore, the Report and Recommendation of the Magistrate Judge is ADOPTED in its

entirety and the petition herein is dismissed as untimely.

       IT IS SO ORDERED this 16th day of August 2019.
